Douglas, J.,
concurring in part and dissenting in part. I concur that relator should be allowed to depose Don S. McAuliffe.
Concerning the real issue before us, the seeking of a protective order by David L. Landefeld and Paul D. More-hart, I would deny the joint motion for a protective order as to both movants. There is something amiss in this case and the tool we use in our profession to ferret out such problems is called discovery. I would allow relator’s discovery attempts to proceed in all respects.
Sweeney, J., concurs in the foregoing opinion.